Citation Nr: 0929216	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  Subsequently, the Veteran 
relocated and the case was transferred to the RO in Denver, 
Colorado.  

In an April 2008 decision, the Board denied the Veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A February 2009 Court decision set aside the Board's decision 
and remanded the claim for readjudication in accordance with 
its instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
bilateral hearing loss and tinnitus, which he contends 
results from noise exposure in his military occupation as a 
Naval aviation machinist's mate.  The Veteran's Form DD 214 
is not in the claims folder; however, the record reflects 
that he was entered into a hearing conservation program in 
service, which indicates that he likely worked in an 
occupation in which he was exposed to noise.  

The Veteran was afforded a VA audiological evaluation in 
October 2004, during which bilateral hearing loss was 
confirmed.  The audiologist acknowledged the Veteran's in-
service noise exposure, and she did not note any other source 
of noise exposure or suggest any other reason for the 
Veteran's hearing loss.  Nonetheless, she opined that "it is 
not likely" that either tinnitus or hearing loss is related 
to military service.  She did not provide any rationale for 
her opinion.  

To be adequate for adjudication purposes, a medical opinion 
must do more than state a conclusion.  That conclusion must 
be supported with sufficient rationale and explanation.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this 
case, the examiner did not provide any rationale for her 
conclusion that the Veteran's current hearing loss and 
tinnitus are not related to service.  A remand is therefore 
required to clarify the basis for the proffered opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological evaluation to determine the 
current nature and likely etiology of the 
hearing loss and tinnitus.  The examiner 
should be informed that noise exposure is 
conceded, and the claims file must be 
made available for review.  Based on the 
examination and review of the record, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability) that any diagnosed hearing 
loss and/or tinnitus are related to noise 
exposure in service.  A complete 
rationale must be provided for any 
opinion expressed.  If the examiner is 
unable to determine the etiology of the 
claimed conditions without resorting to 
speculation, he or she should so state 
and discuss the reasons that the cause of 
the disabilities cannot be determined.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





